Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group II: claims 10-15, in the “Response to Election / Restriction Filed” filed on 04/01/22 is acknowledged and entered by Examiner. 
This office action considers claims 1-17 are thus pending for prosecution, of which, non-elected claims 1-9 and 16-17 are withdrawn, and elected claims 10-15 are examined on their merits. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Keith on 04/25/22.
The application has been amended as follows:
Claims 1-9 and 16-17 (canceled).



Allowable Subject Matter

Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a beam expander optically connected to the passively q-switched laser; a second mirror optically connected to the beam expander; a second lens optically connected to the second mirror; a third mirror positioned whereby at least some optical response from a sample area is reflected to the third mirror and where the third mirror is optically connected to both the second mirror and a fourth mirror; and a spectral emission control optically connected to the first mirror to reflect at least some optical response from the sample area, reflected by the second mirror to the third mirror, through the spectral emission control and the fourth mirror and towards the first lens, which is optically connected to the optical fiber” along with all other limitations of the claim. 

McIntyre et al. (US 20190386449 A1) only discloses: FIG. 1 further illustrates the laser 10 includes an end pumped laser gain material 18 is larger in diameter than what would typically be needed for a passively Q-switched laser system. In at least one embodiment, the end pumped laser gain material is the active media of the laser (Nd Doped YAG media for example). The embodiment illustrated in FIG. 1 includes a high reflection coating for the laser wavelength combined with an anti-reflection coating for the pumping energy wavelength…¶0038; FIG. 3 depicts a schematic of a monolithic composite laser system 110 in accordance with one embodiment. One or more embodiments relate to the construction of a diode pumped solid state laser system 110 that produces both CW (low peak power) and high energy (high peak power) Q-switched output pulses…¶0044.

 

Claims 11-15 are allowable due to their dependencies. 
The closest references, McIntyre et al. (US 20190386449 A1) (hereinafter McIntyre) and McIntyre (US 10145737 B1)(hereinafter McIntyre) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886